Citation Nr: 1526696	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-21 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board denied these claims in an October 2013 decision.  The Board's decision was subsequently vacated and the case remanded by a February 2015 memorandum decision of the United States Court of Appeals for Veterans Claims (Court).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2015 memorandum decision, the Court remanded the case for the Board to consider the Veteran's contention, raised for the first time on appeal to the Court, that he had good cause for his failure to appear for scheduled VA examinations in connection with these claims.  He argued that he never received notice of these examinations, which were arranged through a private contractor, and observed that he had appeared for all other VA examinations scheduled in connection with other claims.  The Court also noted that there was a question of general deficiency in the representation provided by the Veteran's power of attorney, due to several errors that had been made, and this informed its exercise of discretion to remand the case for the Board to consider the Veteran's good-cause argument in the first instance. 

In light of the foregoing, and because the Board finds the Veteran's assertion that he never received notice of the examinations to be credible, the Board will remand this case to afford him another opportunity to appear for VA examinations. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter inviting him to submit any additional information or evidence in support of his claims, and to identify any records he wishes VA to request on his behalf, with authorized releases.  Appropriate efforts must then be made to obtain any sufficiently identified records if he has authorized their release.

2. Then, schedule the Veteran for VA examinations with respect to his bilateral knees and back.  The entire claims file must be made available to the examiner for review.  Thorough examinations must be performed, and all pertinent clinical findings reported.

The examiner must also render opinions on the following:
* The likelihood that the Veteran's left knee condition is related to active service, including injury from lifting a 155 Hauser gun.
* The likelihood that the Veteran's right knee condition is related to active service, including injury from lifting a 155 Hauser gun.
* The likelihood that the Veteran's back condition is related to active service, including injury from lifting a 155 Hauser gun.

Complete explanations must be provided in support of the opinions. 

3. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

